Citation Nr: 0419292	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  96-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) death benefit 
purposes.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to October 
1964.  He died in November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO determination of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
which determined that the appellant was not entitled to 
recognition as the surviving spouse of the veteran for the 
purposes of receiving VA death benefits.

In March 1998, the Board remanded the case to the RO for 
further development.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran and the appellant were married in May 1974.

2.  The veteran and the appellant were divorced in July 1977.

3.  The veteran died in November 1993.

4.  The veteran's death certificate identifies him as 
divorced with no surviving spouse.

5.  In July 1995, appellant filed a claim for entitlement to 
VA death benefits, listing herself as the surviving spouse of 
the veteran.  There is no evidence of continuous cohabitation 
after the divorce.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for VA death benefits purposes.  38 
U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. §§ 3.5 
(a)(1); 3.50 (2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 became 
law (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).

The appellant has been informed by the RO that eligibility 
for VA death benefits would require evidence that she was 
married to the veteran at the time of his death.  See January 
1996 RO determination, February 1996 Statement of the Case, 
and March 2004 Supplemental Statement of the Case.  Appellant 
argues that she divorced the veteran due to physical, mental, 
and sexual abuse.  However, she has not disputed that she was 
divorced from the veteran and was not married to the veteran 
at the time of his death.

Absent evidence that she was married to the veteran at the 
time of his death, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  See also 38 C.F.R. § 3.159 (VCAA implementing 
regulation), which states, in pertinent part, that 
"[c]ircumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to: (1) The claimant's 
ineligibility for the benefit sought because of...lack of 
legal eligibility;...(3) An application requesting a benefit 
to which the claimant is not entitled as a matter of law."  
38 C.F.R. § 3.159(d) (2003).  Notwithstanding the above, the 
appellant's case was remanded by the Board in 1998 for 
further development, and the March 2004 supplemental 
statement of the case apprised the appellant of the VCAA 
provisions.  

The law, not the evidence, controls the outcome of this 
appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the Court of Appeals for Veterans 
Claims (Court) has concluded that the VCAA does not apply).  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any "error" resulting from lack of VCAA notice does not 
affect the merits of her claim or her substantive rights, for 
the aforestated reasons and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
Likewise, as the law not the facts control, there is no 
prejudice in the adjudication prior to any VCAA notice as 
needed pursuant to Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Moreover, in this case, the claim had been filed, 
and initial adjudication had taken place before the VCAA was 
enacted.  Thus, preadjudication notice was not provided nor 
was it possible.  The Court decision did not contain a remedy 
under such facts, and there appears to be no efficient remedy 
evident given these facts.

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal in 
question.  

Analysis

In general, dependency and indemnity compensation benefits 
shall be paid by VA to a veteran's surviving spouse, child, 
or parent based on service-connected death occurring after 
December 31, 1956. 38 U.S.C.A. § 101(14) (West 2002); 38 
C.F.R. § 3.5(a)(1) (2003).  Death pension benefits shall be 
paid by VA to the surviving spouse or child of a veteran of a 
period of war who met certain service requirements.  38 
U.S.C.A. §§ 1541, 1542 (West 2002).  The law and regulations 
governing claims for accrued benefits state that, upon the 
death of a veteran, the surviving spouse, child, or parent 
may be paid periodic monetary benefits to which the veteran 
was entitled at the time of death, and which were due and 
unpaid.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).

A "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death (emphasis added) and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation that was due to the misconduct of, or procured by 
the veteran without the fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50.

As discussed above, the applicable laws and regulations 
clearly require that the parties be lawfully married at the 
time of a veteran's death for the appellant to be considered 
a surviving spouse.  38 C.F.R. § 3.50.

Because the appellant does not meet the definition of a 
surviving spouse under the provisions of 38 C.F.R. § 3.50, 
the claim must be denied as a matter of law.  See Sabonis, 
supra.

The evidentiary record includes a marriage certificate 
documenting that appellant and the veteran were married in 
May 1974 in the State of Florida.  In November 1995, the RO 
received a certified copy of the Final Decree of Divorce from 
the State of Florida, which showed that the veteran and the 
appellant were divorced and that the marriage between them 
was dissolved on July [redacted], 1977.  

The veteran's death certificate indicates that died due to 
atherosclerotic and hypertensive cardiovascular disease in 
November 1993.  The death certificate lists the veteran as 
divorced with no surviving spouse at the time of his death.

In July 1995, appellant filed a claim for entitlement to VA 
death benefits, listing herself as the surviving spouse of 
the veteran.  She stated that the marriage ended due to the 
death of the veteran.  She further stated that she and the 
veteran did not live continuously with the veteran from the 
date of marriage to date of death.  She stated that the 
veteran was an alcoholic and abusive.  She and the veteran 
separated in 1982, thereafter, they lived "back and forth" 
together.  

In the appellant's notice of disagreement, she stated that 
the veteran was physically, mentally, and sexually abusive.  
She filed for divorce in 1976; however, the veteran never 
signed the divorce documents.  In subsequent statements, the 
appellant stated that in 1990 she lived with the veteran for 
one month.  In 1991 she lost her home, she again moved in 
with the veteran, but the living arrangement did not work 
because the veteran was gay, and she moved on.  

The record on appeal manifestly reveals that the appellant 
and the veteran were not married to each other at the time of 
the veteran's death.  The veteran specified in his 
application for compensation in October 1984 that he was 
divorced, July [redacted], 1977.  The veteran repeatedly acknowledged 
that he was divorced from the appellant.  In September 1979, 
the veteran reported that he was divorced and living with a 
woman in Miami.  In December 1984, while receiving treatment 
at a VA hospital, the veteran reported that he was divorced.  
Finally, the death certificate noted that the veteran was 
divorced and without a surviving spouse.

The validity of the divorce has not been raised by the 
appellant.  See 38 C.F.R. § 3.206.  To the contrary, as noted 
above, she has repeatedly acknowledged that she obtained the 
divorce.

While the appellant has not challenged the validity of the 
divorce, she has contended that she was compelled to divorce 
the veteran.  That is, she has contended that the veteran was 
physically, emotionally, and sexually abusive, and therefore 
a potential danger to the appellant.  This contention raises 
the implied assertion that the divorce would not have 
happened but for the veteran's misconduct, and that, for this 
reason, it would unfair to deny her VA benefits as the 
surviving spouse of the veteran.

The question of whether the 1977 divorce was due to the 
misconduct of the veteran and not the fault of the appellant 
is irrelevant in determining whether or not she may be 
recognized as his surviving spouse for purposes of her 
entitlement to VA death benefits.  

The fact that the marriage no longer existed is relevant to 
the outcome of this case; why the marriage no longer existed 
is not.  The record clearly shows, and the appellant does not 
argue otherwise, that she and the veteran were divorced prior 
to his death, and did not live together at the time of the 
veteran's death.  Therefore, the appellant was not legally 
married to the veteran at the time of his death, and thus, 
she cannot be recognized as his surviving spouse.  38 C.F.R. 
§ 3.50(b).  

The Board notes that the issue of misconduct would be 
relevant if the evidence demonstrated that the appellant was 
the spouse of the veteran at the time of the veteran's death, 
and that there had been a separation prior to his death.  In 
such a case, if the separation were found to be due to the 
misconduct of the veteran and not the fault of the spouse, 
the appellant possibly would remain the surviving spouse for 
the purpose of receiving VA benefits.  38 C.F.R. § 
3.50(b)(1).

However, such is not the case here, as the record clearly 
shows that the appellant and the veteran were divorced in 
1977, and were not merely separated.  Under such 
circumstances, the issue of whether their divorce was due to 
the veterans misconduct during their marriage is irrelevant 
in determining whether the appellant meets the definition of 
a surviving spouse under the provisions of 38 C.F.R. § 3.50.

In essence, the appellant has pointed to no substantive law, 
regulation or court precedent which would allow for a 
conclusion other than that she cannot be recognized as the 
veteran's surviving spouse.  The Board is aware of no such 
authority and concludes that the law and regulations cited by 
it above are dispositive of this case.

In summary, the applicable law and regulations clearly 
require that the parties be lawfully married at the time of a 
veteran's death for the appellant to be considered a 
surviving spouse.  Because the appellant and the veteran were 
not married or living together continuously at the time of 
his death, the appellant does not meet the definition of a 
surviving spouse under the provisions of 38 C.F.R. § 3.50.

Therefore, because the law in this case, and not the facts, 
is dispositive of the issue, the appellant has failed to 
state a claim upon which relief may be granted, and, as a 
matter of law, the claim must be denied.  See Sabonis, supra; 
see also Frankel v. Derwinski, 1 Vet. App. 23, 25 (1990) 
(holding that the appellant had no entitlement to benefits as 
surviving spouse because she was divorced from veteran at 
time of death).


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



